Citation Nr: 1014280	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  94-20 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1954 to July 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded a Central Office Board 
hearing before one of the undersigned Veteran Law Judges in 
March 2000.  The transcript is included in the record.  
Following the hearing, the Board remanded the issue in May 
2000 and again in January 2001.  Following the January 2001 
Board remand, the RO treated the issue as withdrawn based 
upon a November 2000 statement by the Veteran.  In March 
2002, the Veteran's representative inquired about scheduling 
a VA examination as directed by the January 2001 Board 
remand.  The RO subsequently characterized the issue as 
petition to reopen for new and material evidence in a January 
2004 decision.  The Veteran stated that he did not desire his 
appeal to be withdrawn.  Therefore, the Board considers this 
issue to have been on appeal since the Veteran filed a timely 
1994 substantive appeal.     

Nevertheless, the RO treated the claim as a petition to 
reopen a previously denied claim.  The RO advised the Veteran 
that he would have to file a notice of disagreement to 
commence an appeal of its January 2004 decision that reopened 
and denied his claim.  To initiate the appeals process, the 
Veteran submitted a timely notice of disagreement and 
substantive appeal that expressed his desire to appear at a 
Board hearing.  The Veteran was afforded a March 2010 Board 
videoconference hearing before one of the undersigned Veteran 
Law Judges.  The transcript is associated with the record. 

During the course of the appeal, the Veteran appeared at two 
Board hearings conducted by different Veterans Law Judges.  
Therefore, this appeal is now being addressed by a panel, 
which includes the Veterans Law Judges who conducted the 
Board hearings.  See generally 38 C.F.R. § 20.707 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a present disability as a result of 
hepatitis exposure.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Additionally, certain disabilities will be presumed to have 
been incurred during service, if the disability is manifested 
to a compensable degree within a year following separation 
from service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence

The Veteran's service treatment records are unavailable.  
However, morning reports are available for the Veteran's 
unit.  A morning report, dated May 1956, showed that the 
Veteran was at the Fort Lawton, Washington Hospital, but did 
not provide any additional information.  The Veteran 
testified that he spent the entire year of 1956 at the Fort 
Lawton Hospital undergoing treatment for jaundice.  Following 
his hospital discharge, the Veteran reported having a 
continuous rash which he attributed to jaundice.  Although he 
continued to have a rash, the Veteran did not report being 
diagnosed with hepatitis until 1988.  See March 2010 Board 
videoconference hearing.  He has also been told that he had 
an enlarged liver necessitating medication.  See March 2000 
Board Central Office hearing.  
  
VA treatment records dating from 1989 through 2008 are of 
record, but contain little reference to hepatitis treatment.  
Notes from January 1989 and May 1995 show that the Veteran 
reported having hepatitis since 1956, but do not reflect a 
confirmed medical diagnosis.  Additional VA treatment notes, 
dated August 1991 and December 1998, refer to a self reported 
history of hepatitis.  In June 1995, the Veteran had a 
echogram of his abdomen.  The results suggested hepatitis or 
hepatitic cirrhosis, but the radiologist noted that clinical 
correlation was needed.  

The Veteran underwent a VA examination in September 2008.  
The examiner reviewed the claims file and interviewed the 
Veteran.  The Veteran related being in the hospital for 
approximately ten months in 1956 for jaundice.  After 
separation, VA healthcare providers mentioned that he might 
have hepatitis.  During clinical examination, the examiner 
described the Veteran's liver as enlarged and did not observe 
any chronic liver condition affecting the skin.  Based on 
prior tests and studies, the examiner concluded that the 
Veteran was probably exposed to both hepatitis B and 
hepatitis A.  However, the Veteran's liver functioned 
normally, and there was no evidence of an active disease.  
The examiner stated that it is not possible to identify the 
date and source of the hepatitis exposure.  

The examiner also provided an October 2008 addendum to the 
September 2008 VA examination.  The addendum contained 
updated conclusions after the examiner considered test 
results taken during the September 2008 VA examination.  
After reviewing the test results, the examiner reiterated his 
previous conclusions: the Veteran was exposed to hepatitis A 
and B in the past without a known date of onset, and there is 
no active liver disease due the exposure.  He further 
commented that while there are hypodense liver changes, these 
changes are compatible with the Veteran's diabetes and 
obesity conditions. 

Analysis

Initially, the Board observes that in cases where the 
Veteran's service treatment records are unavailable through 
no fault of the claimant, there are heightened obligations 
for the Board to more fully discuss the reasons and bases for 
its decision and to carefully consider applying the benefit-
of-the-doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  However, the legal standard for establishing a claim 
for service connection is not lowered, but rather the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant is increased.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  The Board will 
adjudicate this appeal in light of these considerations.  

In this instance, apart from the absence of service treatment 
records, the overriding issue is whether the Veteran 
presently has any residual disability from hepatitis 
exposure.  VA treatment notes from late 1980s and 1990s 
showed that the Veteran reported a history of hepatitis to 
healthcare providers.  The claims file includes extensive VA 
treatment records spanning nearly two decades.  See VA 
treatment notes beginning January 1989 and ending February 
2008.  These VA treatment notes do not show the presence of 
any active liver disease or other symptoms attributable to 
hepatitis exposure.  The most recent record is the September 
2008 VA examination report where the examiner determined that 
the Veteran did not have an active disease due to hepatitis 
exposure.  

The Board finds that the medical record does not show a 
current disability related to hepatitis exposure.  Without 
evidence of a current disability, a necessary element for 
service connection is missing, and the claim must be denied. 
38 C.F.R. § 3.303; See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a January 2008 
letter.  The Board further notes this letter contained notice 
concerning how a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  While this letter was furnished 
after the issuance of the appealed rating decision, the 
appeal was subsequently readjudicated in a Supplemental 
Statement of the Case (SSOC) issued November 2008.  This 
course of corrective action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  Although the RO characterized this issue as a 
petition to reopen for new and material evidence, the 
November 2008 SSOC showed that the RO adjudicated the appeal 
as claim for service connection.  The evidence does not show 
that the error in characterization of the Veteran's claim 
affects the fairness of the present Board adjudication as the 
Veteran was advised of the evidence necessary to substantiate 
a service connection claim prior to the RO's adjudication of 
his claim.

VA must also ensure compliance with prior remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In this instance, the Board initially remanded the claim in 
May 2000 for the RO to obtain outstanding medical records and 
Social Security Administration (SSA) records.  The record 
shows that SSA did not have any records concerning the 
Veteran.  The Veteran has not identified any private 
treatment providers.  The Board issued an additional remand 
in January 2001 to associate outstanding medical records 
relating to hepatitis treatment and to provide a VA 
examination.  VA treatment records from 2002 through 2007 are 
presently of record.  He was afforded a September 2008 VA 
examination in conjunction with his claim.  The Board finds 
that the present record shows compliance with the prior 
remand instructions.  See id.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all hepatitis treatment described by the 
Veteran.  

The Board notes the Veteran's service treatment records are 
missing.  In cases where the Veteran's service treatment 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the Veteran 
in developing facts pertinent to his claims in a case where 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service treatment records have been destroyed or lost, the 
Board has a duty to advise the claimant to obtain other forms 
of evidence, such as lay testimony. Dixon v. Derwinski, 3 
Vet. App. 261 (1992).

In this instance, the RO sent a September 1992 letter 
informing the Veteran that his service treatment records had 
not been located and asked him to provide additional 
information.  The record shows that the National Personnel 
Records Center (NRPC) indicated that the Veteran's service 
treatment records were destroyed in a fire.  However, they 
were able to find personnel records, including morning 
reports, for the Veteran's unit.  In this instance, the Board 
finds that the RO took all available actions to locate the 
service treatment records.  

Additionally, the Veteran was afforded a VA examination in 
September 2008, along with an October 2008 addendum, that was 
fully adequate for the purposes of adjudication.  The VA 
examination report reflect a full review of the claims file, 
interview of the Veteran, clinical examination and testing, 
and a medical opinion by an appropriately qualified 
healthcare provider.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for hepatitis is denied.



			
           MARY GALLAGHER   	D. C. SPICKLER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



______________________________________________
CHERYL L. MASON
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


